PER CURIAM.
Appellant, Mark Hollingsworth, Jr., challenges a final judgment of dissolution. Appellant argues that the trial court erred in imputing income, in awarding permanent periodic alimony to former wife, in ■determining that the former wife’s Morgan Stanley account was a non-marital asset, and in awarding the alimony retroactive and failing to apply all credits owed to appellant. We affirm in all respects except the trial court’s failure to apply credits to appellant as against the retroactive alimony awarded.
The trial court awarded former wife retroactive alimony of $1,100 per month for an eleven-month period which totaled $12,100. The trial court also found that appellant should receive a credit of $1,353 against his alimony obligation for funds already paid to former wife during the retroactive period. Nevertheless, the final judgment required appellant to pay $12,100, the total sum of the retroactive alimony, and made no allowance for the $1,353 credit. On remand, the trial court shall amend the final order and reduce appellant’s obligation to pay retroactive alimony by the amount of the $1,353 credit.

Affirmed, but remanded for correction.

STEVENSON, TAYLOR and CIKLIN, JJ., concur.